Title: Memorandum for George Washington, [ca. 8 October] 1789
From: Madison, James
To: Washington, George


[ca. 8 October 1789]
On the supposition that the business can be more properly conducted by a private Agent at London, than a public Minister at a third Court, the letter and instructions for the former character appear to be well adapted to the purpose. If any remark were to be made, it would relate merely to the form, which it is conceived would be made rather better by transposing the order of the two main subjects. The fulfilment of the Treaty already made seems to be primary to the enquiries requisite to a subsequent Treaty.
The reasoning assigned to those who opposed a commercial discrimination, states the views of a part only of that side of the question. A considerable number, both in the Senate & H. of Reps. objected to the measure as defective in energy, rather than as wrong in its principle. In the former, a Committee was appointed, who reported a more energetic plan. And in the latter, leave to bring in a bill, was given to a member who explained his views to be similar. Both of these instances were posterior to the miscarriage of the discrimination first proposed.
As Mr. Jefferson may be daily expected, as it is possible he may bring informations throwing light on the subject under deliberation, and as it is probable use may be made of his own ideas with regard to it, A quere suggests itself, whether the advantage of consulting with him might not justify such a delay, unless there be special reasons for expedition.
